DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-X allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest an optical communication module link extender (OCML) comprising: a Dense Wave Division Multiplexer (DWDM) at a headend that is configured to receive one or more first optical data signals from a network, and combine the one or more first optical data signals into a second optical data signal; a first Wave Division Multiplexer (WDM) at the headend that receives the second optical data signal and outputs a third optical data signal a booster optical amplifier, wherein the booster optical amplifier is configured to amplify the third optical data signal and output a fourth optical data signal; a second WDM at the headend that receives the fourth optical data signal and outputs a fifth optical data signal; and a third WDM at the headend that receives the fifth optical data signal and outputs a sixth optical data signal.
Specifically, the closest prior art identified by Examiner, e.g. US 20020181048 A1, US RE43403 E, US 7796886 B2, US 20040001194 A1, US 8798469 B2, US 20130039656 A1, US 20090016722 A1, US 20090003829 A1, US 20030076560 A1, US 20090129774 A1, US 20190215091 A1, US 20160197697 A1, US 20100278535 A1, each fail to teach or fairly suggest the specific input/output connections within a single module of the DWDM, first, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637